Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is effective as of the 14th day
of January, 2016, by and between Media Convergence Group, LLC, a Utah limited
liability company (the "Seller"), and Appiphany Technologies Holdings Corp., a
Nevada corporation (the "Buyer").


R E C I T A L S


A.            Seller owns certain accounts and other assets as set forth on
Exhibit A attached hereto (the "Assets").


B.            Subject to the terms and conditions of this Agreement, Seller is
willing to sell to Buyer, and Buyer are willing to purchase from Seller, the
Assets as set forth herein.


NOW, THEREFORE, in consideration of the foregoing, the benefits to be derived
hereunder and the mutual promises contained herein, the parties hereby agree as
follows:


A G R E M E N T


ARTICLE I
PURCHASE AND SALE OF ASSETS AND CERTAIN RELATED TRANSACTIONS


1.1            Purchase and Sale.  At the Closing, Seller will sell to Buyer,
and Buyer will purchase from Seller, upon the terms and subject to the
conditions set forth in this Agreement, the Assets set forth on Exhibit A
attached hereto.


ARTICLE II
PURCHASE PRICE


2.1            Purchase Price. Buyer shall pay to Seller for the Assets
consideration consisting of 20,000,000 shares of common stock of the Buyer (the
"Consideration Shares"), to be issued to Seller upon the Closing of this
Agreement.


2.2            Closing Costs.  Each party shall bear its own closing costs,
including without limitation attorneys' and accountants' fees and costs, where
applicable.  Without limiting the generality of the foregoing, Seller shall be
solely responsible for any brokerage fees or sales commissions incurred in
connection with the transactions contemplated by this Agreement.


ARTICLE III
CLOSING


3.1            Closing Date.  The closing of the transactions contemplated
herein shall be January 14, 2016 (the "Closing").  Such date may change due to
mutual agreement of the Parties.
1

--------------------------------------------------------------------------------

3.2            Closing Deliveries by Buyer to Seller.  At the Closing, Buyer
shall deliver, or cause to be delivered to Seller, the following, each in form
and substance reasonably satisfactory to Seller:


(a)            A certificate, executed by Buyer, dated as of the Closing,
certifying that the conditions specified in Section 7.3 have been fulfilled; and
(b)            A certificate representing the Consideration Shares.


3.3        Closing Deliveries by Seller to Buyer.  At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer the following, each in form and
substance reasonably satisfactory to Buyer:


(a)            An Assignment and Bill of Sale, a copy of which is attached
hereto as Exhibit B;
(b)            Any other documentation reasonably required to fully vest title
to the Assets in Buyer as well as all Assets; and
(c)            A certificate, executed by Seller, dated as of the Closing,
certifying that the conditions specified in Section 7.2 have been fulfilled.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE SELLER


Seller hereby represents and warrants to Buyer that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:


4.1            Organization.  Seller is a limited liability company organized in
the State of Utah.
4.2            Authorization.  Seller has all necessary power and authority to
execute and deliver this Agreement and the documents and agreements contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder.  This Agreement has been duly
and validly approved by all necessary action on the part of Seller, has been
duly executed and delivered by Seller and constitutes a valid and binding
obligation of Seller, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to creditor's rights generally or by equitable
principles (whether considered in an action at law or in equity) and other
customary limitations on enforceability.
2

--------------------------------------------------------------------------------

4.3            Title to Assets.  Seller has and will convey to Buyer good and
marketable title to all the Assets, free and clear of any security interest,
claim, lien or encumbrance.


4.4            Consents and Approvals.  No consent, approval or authorization
of, or declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.


4.6            Legal Proceedings.  Except as set forth on Schedule 4.6, there
are no claims, actions, suits or proceedings or arbitrations, either
administrative or judicial, pending, or, to the knowledge of Seller, overtly
threatened against or affecting the Seller, or the Assets, or Seller's ability
to consummate the transactions contemplated herein, at law or in equity or
otherwise, before or by any court or governmental agency or body, domestic or
foreign, or before an arbitrator of any kind.


4.7            Disclosure.  There are no material facts relating to the Assets
that have not been disclosed to Buyer.


4.8        No Untrue Statement.  To the knowledge of Seller, none of the
representations and warranties in this Article IV or made by Seller elsewhere in
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary, in light of the circumstances under which it was
made, in order to make any such representation not misleading in any material
respect.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represent and warrant to Seller that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:


5.1            Organization.  Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Nevada.
5.2            Authorization.  Buyer have all necessary company power and
authority to execute and deliver this Agreement and the documents and agreements
contemplated hereby, to consummate the transactions contemplated hereby and
thereby, and to perform its obligations hereunder and thereunder.  This
Agreement has been duly and validly approved by all necessary company action on
the part of Buyer, has been duly executed and delivered by Buyer and constitutes
a valid and binding obligation of Buyer, enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditor's rights
generally or by equitable principles (whether considered in an action at law or
in equity) and other customary limitations on enforceability.
3

--------------------------------------------------------------------------------

5.3            Consents and Approvals.  No consent, approval or authorization
of, or declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.


5.4            No Untrue Statement.  To the knowledge of Buyer, none of the
representations and warranties in this Article V or made by Buyer elsewhere in
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary, in light of the circumstances under which it was
made, in order to make any such representation not misleading in any material
respect.


ARTICLE VI


COVENANTS


6.1            Further Assurances.  Each party shall cooperate in good faith
with the other and shall take all appropriate action and execute any documents,
instruments, assignments, assumptions or conveyances of any kind which may
reasonably be necessary or advisable to carry out any of the transactions
contemplated hereunder, including without limitation any vehicle registrations. 
The parties shall cooperate in providing such information as may be necessary to
be in compliance with relevant sections of the Internal Revenue Code.


6.2            Risk of Loss.  Until Closing, all risk of loss or damage to the
Assets shall be borne by Seller, and thereafter shall be borne by Buyer.


6.3            Delivery.  Seller shall deliver possession of all Assets to Buyer
at Closing.


6.7            Indemnification.


(a)            Seller agrees to indemnify and save and hold Buyer harmless from
and against any cost, damage, liability, loss, expense, penalty, fine or
deficiency suffered or incurred by Buyer, including without limitation court and
investigation costs and reasonable attorneys' fees, arising out of or resulting
from (a) any inaccuracy in any representation or the breach of any warranty made
by Seller in this Agreement and (b) the failure by Seller to perform or observe
any term, provision or covenant of this Agreement.


(b)            Buyer agree to indemnify and save and hold Seller harmless from
and against any cost, damage, liability, loss, expense, penalty, fine or
deficiency suffered or incurred by Seller, including without limitation court
and investigation costs and reasonable attorneys' fees, arising out of or
resulting from (a) any inaccuracy in any representation or the breach of any
warranty made by Buyer in this Agreement or (b) the failure by Buyer to perform
or observe any term, provision or covenant of this Agreement.
4

--------------------------------------------------------------------------------







ARTICLE VII


CONDITIONS


7.1            Conditions to Each Party's Obligations under this Agreement.  The
respective obligations of each party to effect the transactions contemplated by
this Agreement shall be subject to the fulfilment or waiver in writing by mutual
agreement of the parties at or prior to Closing of the following conditions:


(a)            None of the parties shall be subject to any decree, order or
injunction of a United States federal or state court or foreign court of
competent jurisdiction, which prohibits the consummation of the transactions
contemplated by this Agreement, and no statute, rule or regulation shall have
been enacted by any governmental authority which prohibits or makes unlawful the
consummation of the transactions contemplated by this Agreement.
(b)            No action, suit, investigation or proceeding before any
governmental authority seeking to prevent or prohibit the consummation of the
transactions contemplated by this Agreement shall be pending.


7.2            Conditions to Obligations of Seller under this Agreement.  The
obligation of Seller to effect the transactions contemplated by this Agreement
shall be subject to the fulfilment or waiver in writing by Seller at or prior to
the Closing of the following conditions:


(a)            Buyer shall have performed in all material respects Buyer's
covenants and agreements contained in this Agreement required to be performed on
or prior to the Closing.
(b)            The representations and warranties of Buyer contained in this
Agreement and in any document delivered in connection herewith shall be true and
correct in all respects as of the Closing.
(c)            Buyer shall have made or caused to be made all deliveries
required by Section 3.2 of this Agreement.


7.3        Conditions to Obligations of Buyer under this Agreement. The
obligation of Buyer to effect the transactions contemplated by this Agreement
shall be subject to the fulfilment or waiver in writing by Buyer at or prior to
the Closing of the following conditions:


(a)            Seller shall have performed in all material respects its
covenants and agreements contained in this Agreement required to be performed on
or prior to the Closing.
5

--------------------------------------------------------------------------------

(b)            The representations and warranties of Seller contained in this
Agreement and in any document delivered in connection herewith shall be true and
correct in all respects as of the Closing.
(c)            Since the date of this Agreement, there shall not have occurred
and be continuing material adverse effect to the Assets.
(d)            Seller shall have made all deliveries required by Section 3.3 of
this Agreement.
(e)            There must not have been made or threatened by any person any
claim asserting that such person (a) is the holder or the beneficial owner of,
or has the right to acquire or to obtain beneficial ownership of the Assets or
(b) is entitled to all or any portion of the Purchase Price payable for the
Assets.
(f)            Buyer shall have obtained all necessary third-party and
governmental consents, authorizations, licenses and/or permits to the sale of
the Assets.




ARTICLE VIII


TERMINATION


8.1            Termination by Consent. This Agreement may be terminated at any
time prior to the Closing by the written agreement of Seller and Buyer.
8.2            Termination by Seller or Buyer.  At any time prior to Closing,
this Agreement may be terminated by Seller or Buyer, if a United States federal
or state court of competent jurisdiction or United States governmental authority
shall have issued an order, decree or ruling or taken any other action
(including the enactment of any statute, rule, regulation, decree or executive
order) permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement (the "Restraining Order") and such
Restraining Order shall have become final and non-appealable; provided, however,
that (i) the factual basis for the Restraining Order shall not be or relate to
the breach of any representation, warranty, covenant or agreement set forth in
this Agreement by the party seeking to terminate the Agreement under this
Section and (ii) the party seeking to terminate this Agreement pursuant to this
Section shall have complied in all material respects with Section 6.2 and shall
have used its commercially reasonable efforts to remove such injunction, order
or decree.


8.3        Termination by Seller. At any time prior to Closing, this Agreement
may be terminated by Seller if (i) there has been a material breach by Buyer of
any representation, warranty, covenant or agreement set forth in this Agreement
or if any representation or warranty of Buyer shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.2 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Buyer by Seller; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Seller if Seller,
at such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.3 shall not be satisfied.
6

--------------------------------------------------------------------------------



8.4            Termination by Buyer.  At any time prior to Closing, this
Agreement may be terminated by Buyer if (i) there has been a material breach by
Seller of any representation, warranty, covenant or agreement set forth in this
Agreement or if any representation or warranty of Seller shall have become
untrue in any material respect, in either case such that the conditions set
forth in Section 7.3 would not be satisfied and (ii) such breach is not curable,
or, if curable, is not cured within thirty (30) days after written notice of
such breach is given to Seller by Buyer; provided, however, that the right to
terminate this Agreement pursuant to this Section shall not be available to
Buyer if Buyer, at such time, is in material breach of any representation,
warranty, covenant or agreement set forth in this Agreement such that the
conditions set forth in Section 7.2 shall not be satisfied.


ARTICLE IX
MISCELLANEOUS


9.2            Confidentiality.  Each Party shall use all information that it
obtains from the others pursuant to this Agreement solely for the effectuation
of the transactions contemplated by this Agreement or for other purposes
consistent with the intent of this Agreement and shall not use any of such
information for any other purpose, including, without limitation, the
competitive detriment of the other Parties.  Each Party may disclose such
information to its/their respective affiliates, counsel, accountants, tax
advisors and consultants as necessary to consummate this transaction.  This
provision shall not prohibit the use or disclosure of confidential information
pursuant to court order or which has otherwise become publicly available through
no fault of the recipient Party.


9.3            Notices.  All notices, requests, consents and demands shall be
given to or made upon the parties at their respective addresses set forth below,
or at such other address as a party may designate in writing delivered to the
other parties.  Unless otherwise agreed in this Agreement, all notices,
requests, consents and demands shall be given or made by personal delivery, by
confirmed air courier, or by certified first class mail, return receipt
requested, postage prepaid, to the party addressed as aforesaid.  If sent by
confirmed air courier, such notice shall be deemed to be given upon the earlier
to occur of the date upon which it is actually received by the addressee or the
business day upon which delivery is made at such address, as confirmed by the
air courier (or if the date of such confirmed delivery is not a business day,
the next succeeding business day).  If mailed, such notice shall be deemed to be
given upon the earlier to occur of the date upon which it is actually received
by the addressee or the third business day following the date upon which it is
deposited in a first-class postage-prepaid envelope in the United States mail
addressed to such address.
7

--------------------------------------------------------------------------------



If to Seller:                                           Media Convergence Group,
LLC  1951 Logan Ave, Salt Lake City UT 84108


If to Buyer:                                          Appiphany Technologies
Corp.
10 West Broadway Suite 700
Salt Lake City, UT 84101


9.4            Assignment.  Without the prior written consent of the other
party, the benefits of this Agreement may not be assigned or in any other manner
transferred and the obligations may not be delegated.  Subject to the foregoing
limitation on assignment and delegation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns, and no other person shall have any
right, benefit or obligation hereunder.
9.5            Choice of Law; Venue.  This Agreement shall be construed in
accordance with, and governed by, the substantive laws of, the State of Utah,
without reference to principles governing choice or conflicts of laws.  Venue
for any action hereunder shall lie exclusively in the courts of the State of
Utah.
9.6            Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision were
not contained herein; provided that the Agreement as so modified preserves the
basic intent of the parties.
9.7            Captions.  The captions used herein are for ease of reference
only and shall not define or limit the provisions hereof.
9.8            Sale of Assets Only.  This Agreement constitutes a sale of the
Assets only and is not a sale of any interest in Seller.  Buyer are not assuming
and shall not be responsible for the payment of any liabilities or obligations
of Seller whatsoever, except as expressly set forth herein.
9.9            Enforcement.  In the event of a dispute between the parties
arising under this Agreement, the party prevailing in such dispute shall be
entitled to collect such party's costs from the other party, including without
limitation court costs and reasonable attorneys' fees, whether such sums are
expended with or without suit, at trial or on appeal.
9.10            Entire Agreement; Amendments.  This Agreement and the exhibits
attached hereto constitute the entire agreement between the parties hereto with
respect to the subject matter contained herein, and there are no covenants,
terms or conditions, express or implied, other than as set forth or referred to
herein.  This Agreement supersedes all prior agreements between the parties
hereto relating to all or part of the subject matter herein.  No
representations, oral or written, modifying or contradicting the terms of this
Agreement have been made by any party except as contained herein.  This
Agreement may not be amended, modified or canceled except as provided herein or
by written agreement of the parties signed by the party against whom enforcement
is sought.
8

--------------------------------------------------------------------------------

9.11            Counterparts.  Any number of counterparts of this Agreement may
be signed and delivered and each shall be considered an original and together
they shall constitute one agreement.
9.12            Survival.  All of the covenants, representations and warranties
contained in this Agreement shall survive the Closing and shall not be merged
therein.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




SELLER:


MEDIA CONVERGENCE GROUP, LLC




/s/ Rob
Sargent                                                                                    
By: Rob Sargent
Its: President




BUYER:


APPIPHANY TECHNOLOGIES CORP.




/s/ Rob
Sargent                                                                                    
By:Rob Sargent
Its: CEO


9

--------------------------------------------------------------------------------

EXHIBIT A


Assets
 

 
●          Account with National Hockey League Players Association to supply
secure tagging
 
●          Account with Hockey Canada  to supply secure tagging

1

--------------------------------------------------------------------------------



EXHIBIT B


Bill of Sale


2

--------------------------------------------------------------------------------

ASSIGNMENT AND BILL OF SALE


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Media Convergence Group, LLC, a Utah limited liability
company ("Assignor"), does hereby grant, bargain, transfer, sell, assign, convey
and deliver to Appiphany Technologies Corp., a Nevada corporation ("Assignee"),
free and clear of any and all liens, encumbrances, charges or claims, all right,
title and interest in and to the Assets as such terms are defined in the Asset
Purchase Agreement between the parties of even date herewith.  Assignor, for
itself, its successors and assigns, hereby covenants and agrees that, at any
time and from time to time forthwith upon the written request of Assignees, at
no additional cost to Assignor, Assignor will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered, each and all
of such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be required by Assignees in order to
assign, transfer, set over, convey, assure and confirm unto and vest in
Assignees, their successors and assigns, title to the assets sold, conveyed,
transferred and delivered by this Assignment and Bill of Sale.


This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.


Executed effective as of January 14, 2016.


ASSIGNOR:


MEDIA CONVERGENCE GROUP, LLC




s/Rob Sargent/
By: Rob Sargent
Its: President


3

--------------------------------------------------------------------------------


 